
Exhibit 10.2

PROMISSORY NOTE
(Revolving Line of Credit)
 

$3,000,000.00   November 24, 2008

 


FOR VALUE RECEIVED, the undersigned, PARK CITY GROUP, INC., a Nevada corporation
(“Borrower”), promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION
(“Lender”), at 170 South Main, Suite 600, Salt Lake City, Utah 84101, or at such
other place as Lender may from time to time designate, the principal sum of
THREE MILLION DOLLARS ($3,000,000.00), or the aggregate unpaid principal amount
of all advances made by Lender to Borrower under the terms of this Note,
together with all subsequent advances made, expenditures authorized and
additional payments provided for in this Promissory Note, and in any of the Loan
Documents (defined below).
 
1. Definitions.  Capitalized terms used in this Note without definition shall
have the meaning assigned to such terms in the Loan Agreement.  As used in this
Note, the following terms shall have the meanings set forth below:
 
“Advances” means all extensions of credit made by Lender to Borrower under the
terms of the Loan Agreement.
 
“Assignments of Deposit Account” means the separate Assignments of Deposit
Account, dated the same date as this Note, executed by Borrower, Riverview
Financial Corp., a California corporation, and the Guarantor in favor of Lender.
 
“Credit Limit” means THREE MILLION DOLLARS ($3,000,000.00), the maximum
principal amount of the Loan that may be outstanding at any time.  The Credit
Limit shall reduce over the term of the Loan, as described in the Loan
Agreement.
 
“Guarantor” means Randall K. Fields.
 
“Loan” means the revolving line of credit facility advanced by Lender to
Borrower under the terms and conditions of the Loan Agreement, in a maximum
principal amount equal to the Credit Limit.
 
“Loan Agreement” means the Revolving Credit Agreement, dated the same date as
this Note, executed by Lender and Borrower.  The Loan Agreement governs the
terms of the Loan.
 

 
 

--------------------------------------------------------------------------------

 
 
“Loan Documents” means the following documents entered into in favor of Lender
in conjunction with this Note:  the Loan Agreement, the Security Agreement, the
Assignments of Deposit Account, the Uniform Commercial Code Financing Statement,
the Guaranty (as defined in the Loan Agreement), and any other instruments or
documents evidencing or securing the Loan.
 
“Note” means this Promissory Note (Revolving Line of Credit), and any
extensions, renewals or modifications of this Note.
 
“Principal Indebtedness” means at any time and from time to time during the term
of this Note all Advances, disbursements, expenditures and payments made by
Lender after the date of this Note pursuant to the terms of this Note or any of
the Loan Documents.
 
“Security Agreement” means the Security Agreement, dated the same date as this
Note, executed by Borrower, as debtor, in favor of Lender, as secured party.
 
“Termination Date” means _____________, 2010.  On the Termination Date, Lender’s
obligations to fund Advances under the Loan Agreement shall lapse.
 
2. Advances.  This Note is given by Borrower to Lender to evidence Borrower’s
obligations to repay the proceeds of all Advances made by Lender to
Borrower.  Lender’s records of all Advances made to Borrower pursuant to the
Loan Agreement and all payments of principal amounts in respect of such Advances
shall, in the absence of manifest error, be conclusive as to the outstanding
principal amount of all Advances and the outstanding Principal Indebtedness
under this Note.
 
3. Revolving Credit.  Lender, upon the terms, covenants, and conditions set
forth in the Loan Agreement, shall extend to Borrower a revolving line of credit
facility up to a maximum outstanding principal indebtedness equal to the Credit
Limit (which shall reduce over the term of the Loan, as described in the Loan
Agreement).  Borrower may draw on and utilize  amounts available under the
Credit Limit during the period from the date of this Note up to, but not
including, the Termination Date on the terms and subject to the conditions
specified in the Loan Agreement.
 
4. Interest.  The unpaid principal balance will bear interest at an annual rate
of 7.26%.  Interest shall be calculated on the basis of a year consisting of
three hundred sixty (360) days based on the actual number of days elapsed.
 

 
 

--------------------------------------------------------------------------------

 

5. Payments.
 
(a) Interest is payable beginning _January 15__, 2009__, and on the same date of
each consecutive month thereafter (except that if a given month does not have
such a date, the last day of such month), plus a final interest payment with the
final payment of principal.
 
(b) Principal is payable on _November 24__, 2010, the maturity date.
 
6. Security.  This Note is secured by the Security Agreement, the Assignments of
Deposit Accounts and the other Loan Documents.
 
7. Notice and Manner of Borrowing.  Borrower shall notify Lender in writing of
Borrower’s intent to obtain an Advance as required by the terms of the Loan
Agreement. Provided all conditions precedent to the making of an Advance under
the terms of the Loan Agreement have been satisfied or waived by Lender, Lender
shall make the proceeds of the Advance available to Borrower, as provided in the
Loan Agreement.
 
8. Late Payments.  If any payment to be paid by Borrower under the terms of this
Note is not received by Lender within ten (10) days after such installment is
due, Borrower shall pay to Lender a late payment charge equal to five percent
(5.0%) of such late payment.
 
9. Application of Payments.  All payments on this Note shall, at the option of
Lender, be applied first to the payment of accrued interest and after all such
interest has been paid, any remainder shall be applied to satisfy any
outstanding late charges or other advances made by Lender to protect its
security for the repayment of the Loan, and the balance, if any, towards the
reduction of principal.
 
10. Prepayment.  This Note may be prepaid in full or in part at any time without
indemnity.  Prepayments of less than all the outstanding principal amount of
this Note shall be applied upon principal payments in the inverse order of their
maturities.
 
11. Governing Law.  This Note is to be construed in accordance with the laws of
the State of Utah, without giving effect to principles of conflicts of laws.
 
DATED effective as of the date first above written.
 
 
BORROWER:



 
PARK CITY GROUP, INC., a Nevada corporation
      By:  /s/ Randall Fields         RANDALL K. FIELDS, CEO

 